Citation Nr: 1437601	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  13-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to July 1957, and from March 1959 to November 1978.  The Veteran died in January 2012, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The VA claims file has since been transferred to the RO in New Orleans, Louisiana.

The appellant was afforded a Board hearing, held by the undersigned, in February 2014.  A copy of the hearing transcript (Transcript) has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in January 2012 is shown to have been glioblastoma (brain tumor), with no underlying cause of death listed. 

2.  The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the Vietnam War. 

3.  The Veteran had no service-connected disabilities at the time of his death. 

4.  There is probative evidence of record to demonstrate a causal connection between the Veteran's chronic heart disorder and military service, to include exposure to herbicides. 

5.  Private medical evidence demonstrates a causal connection between a chronic heart disorder and the Veteran's death.


CONCLUSION OF LAW

Exposure to herbicide agents caused, hastened, or contributed substantially or materially to the Veteran's death, and the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the appellant's claim for service connection for cause of the Veteran's death is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection for Cause of the Veteran's Death

In this case, the appellant contends that in-service exposure to herbicides led to the onset of coronary artery disease (CAD), which in turn markedly limited the Veteran's functional capacity, and his response to chemotherapy treatment.  In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically-related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013).

In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically-related to the cause of death.  38 C.F.R. § 3.312(b).  On the other hand, a contributory cause of death is one not inherently related to the principal cause, but contributed substantially or materially; combined to cause death; or assisted in the production of the veteran's death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In cases such as this one, in which the Veteran was not service connected for any disability at the time of death, service connection for the cause of death may be alternatively warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Here, the immediate cause of the Veteran's death in January 2012 is shown to have been glioblastoma, with no underlying causes of death listed on the death certificate.  However, private medical evidence indicates that the Veteran's CAD markedly limited his functional capacity, and his response to chemotherapy used to treat the disorder which was the primary cause of his death.

The Veteran's service treatment records are negative for any diagnosis of a chronic cardiac disorder.  However, that is not the appellant's primary contention.  Service connection on a direct basis is not being raised and the record makes clear that service connection on a direct basis is clearly not warranted (there is no injury or disease indicate in service that caused the Veteran's death). 

Instead, the appellant argues that the Veteran served within the borders of the Republic of Vietnam during his period of active service, and as such CAD should be presumptively-service-connected based upon exposure to herbicides, which in turn contributed substantially to his death.

To that end, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, CAD shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

The Veteran in this case is legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is sufficient evidence of record to show that he served within the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  As such, ischemic heart disease, to include CAD, is presumptively-associated with such herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  

While an August 2012 VA medical opinion was ultimately negative, finding that the Veteran's numerous cardiovascular disorders were not the specific cause of his demise, it was noted that such disorders may have caused significant functional impairment.  The Board finds that this statement, coupled with private opinions dated in February and April 2014, provide an adequate causal link between the circumstances of the Veteran's service and his death in January 2012.  While glioblastoma is clearly the primary cause of death in this case, the Board finds that CAD was a disorder which combined with glioblastoma to cause death or assist in the production of death.

Accordingly, the Board will give the appellant the benefit of the doubt, and conclude that service connection for cause of the Veteran's death is warranted.



ORDER

Entitlement to service connection for cause of the Veteran's death, to include as the result of exposure to herbicides, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


